Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 3, 4, 6, 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, K., U. S. Patent No. US 6818895 B2 (hereinafter Williams), and further in view of Akiyama, S. et al. U. S. Patent No. US 5693945 A (hereinafter Akiyama).
Regarding claim 1, Williams discloses a gas detection device (See Fig. 1, column 4 lines 13-22.) for monitoring an area for a target gas to be detected (See Fig. 1 element 17, column 4 lines 13-22.), the gas detection device comprising: a radiation source configured to emit electromagnetic radiation (See Fig. 1 element 11, column 4 lines 13-22.); a first gas photosensor (See Fig. 1 element 55, column 5 lines 10-16.) configured to generate a first gas photosensor signal as a function of an electromagnetic radiation intensity impinging on the first gas photosensor (See Fig. 7, column 7 lines 21-22.); a second gas photosensor (See Fig. 1 element 57, column 5 lines 10-16.) configured to generate a second gas photosensor signal as a function of an electromagnetic radiation intensity impinging on the second gas photosensor (See Fig. 7, column 7 lines 21-22.); a third photosensor (See Fig. 1 element 59, column 5 lines 10-16.) configured to generate a third photosensor signal as a function of an electromagnetic radiation intensity impinging on the third photosensor (See Fig. 7, column 7 lines 21-22.); an array of filters (This corresponds to elements 15 and 25 of Fig. 8 of the instant application. In Williams, this pertains to elements 31 and 33 in Fig. 1, see column 4 line 37.), wherein the radiation source is configured to emit the electromagnetic radiation such that at least a portion of the emitted radiation penetrates the area to be monitored and impinges on the array of filters (This is shown in Fig. 1.), wherein the array of filters is configured to distribute impinging radiation as a function of wavelength onto the photosensors (This is shown in Fig. 1.) and the array of filters is configured and positioned in relation to the photosensors such that the distribution of impinging radiation, in a state with no gas attenuating the electromagnetic radiation being present in the area to be monitored (This is shown in Fig. 1.), comprises: a first radiation portion in a predefined first wavelength range, which first radiation portion impinges on the first gas photosensor with an intensity above a predefined first radiation intensity limit and radiation outside of the first wavelength range does not impinge on the first gas photosensor or impinges on the first gas photosensor with an intensity below the predefined first radiation intensity limit (This is shown in Fig. 7, see annotated Fig. below.), a second radiation portion in a predefined second wavelength range, which second radiation portion impinges on the second gas photosensor with an intensity above a predefined second radiation intensity limit and radiation outside of the second wavelength range does not impinge on the second gas photosensor or impinges on the second gas photosensor with an intensity below the predefined second radiation intensity limit (This is shown in Fig. 7, see annotated Fig. below.); and a third radiation portion in a predefined reference wavelength range, which third radiation portion impinges on the third photosensor with an intensity above a predefined reference radiation intensity limit, and radiation in the first wavelength range and radiation in the second wavelength range does not impinge on the third photosensor or impinges on the third photosensor with an intensity below the reference radiation intensity limit, wherein there is no overlap between two of the first wavelength range, the second wavelength range and the third wavelength range (This is shown in Fig. 7, see annotated Fig. below.); and an analysis unit (See column 2 lines 57-58.) configured to compare the first gas photosensor signal, the second gas photosensor signal and the third photosensor signal with one another (This is shown in Fig. 6 and the annotated Fig. below.) and as a function of the comparison: to determine whether or not the target gas to be detected is present in the area to be monitored (See Fig. 6 elements 79 and 81, column 7 paragraphs 2-3); or to determine a concentration indication of the target gas in the area to be monitored; or to determine whether or not the target gas to be detected is present in the area to be monitored and to determine a concentration indication of the target gas in the area to be monitored.
However, Williams is silent with respect to the third photosensor is a reference photosensor.
Akiyama, from the same field of endeavor as Williams, teaches the third photosensor is a reference photosensor (This limitation refers to element 36 in Fig. 8 of the instant application. Akiyama teaches this limitation in Fig. 7, column 9 lines 38-40.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Akiyama to Williams to have the third photosensor to be a reference photosensor in order to provide two or more gases to be measured can be simultaneously detected, and the influences by interferential gas components hindering detections of the respective gases to be measured can be compensated (See column 9 lines 22-26.).


    PNG
    media_image1.png
    558
    758
    media_image1.png
    Greyscale

Regarding claim 2, Williams discloses a gas detection device in accordance with claim 1, wherein the analysis unit (See column 2 lines 57-58.) is configured to: carry out pair comparisons for each of the first gas photosensor signal, the second gas photosensor signal and the reference photosensor signal (See Fig. 6 and Fig. 7.), the pair comparisons comprising three pair comparisons of two photosensors including comparing the first gas photosensor signal with the second gas photosensor signal, comparing the second gas photosensor signal and the reference photosensor signal and comparing the first gas photosensor signal and the third photosensor signal (The comparison of the three signals are shown in Fig. 6 and Fig. 7.); and as a function of a result of the three pair comparisons: to determine whether or not the target gas to be detected is present in the area to be monitored (See Fig. 6 elements 79 and 81, column 7 paragraphs 2-3); or to determine an indication of a concentration of the target gas in the area to be monitored; or to determine whether or not the target gas to be detected is present in the area to be monitored and to determine an indication of a concentration of the target gas in the area to be monitored.
Akiyama teaches the third photosensor is a reference photosensor (See claim 1.).
Regarding claim 3, Williams disclose a gas detection device in accordance with claim 2, wherein: for the respective pair comparison for each of the first gas photosensor signal, the second gas photosensor signal and the third photosensor signal, the analysis unit is configured to calculate a respective quantity in each pair comparison (See column 2 lines 57-59 and Figs. 6-7. Figs. 6-7 shows the signals of all three detectors this allows the analysis unit to configured to calculate a respective quantity in each pair comparison.); and each quantity depends on a quotient of two signal values of the two photosensors of the pair comparison (See column 2 lines 57-59 and Figs. 6-7. Since the signals are ratioed to all combinations of pairs of the three detectors, this process produces a quotient of two signal values of the two photosensors of the pair comparison.). 
Akiyama teaches the third photosensor is a reference photosensor (See claim 1.).
Regarding claim 4, Williams teaches a gas detection device in accordance with claim 3, wherein each quantity is equal to the quotient of two signal values of the two photosensors of the pair comparison (See column 2 lines 57-59 and Figs. 6-7. The rationing of two signals is equal to the quotient of two signal values of the two photosensors of the pair comparison.).
Regarding claim 6, Williams does not teach a gas detection device in accordance with claim 1, wherein the array of filters comprises a first optical filter and a second optical filter, the first optical filter is configured to reflect electromagnetic radiation in the first wavelength range and to transmit electromagnetic radiation outside of the first wavelength range, and radiation reflected by the first optical filter impinges on the first gas photosensor and radiation transmitted by the first optical filter impinges on the second optical filter; and wherein: the second optical filter is configured to transmit electromagnetic radiation in the second wavelength range and to reflect electromagnetic radiation outside of the second wavelength range and radiation reflected by the second optical filter impinges on the reference photosensor and radiation transmitted by the second optical filter impinges on the second gas photosensor; or the second optical filter is configured to reflect electromagnetic radiation in the second wavelength range and to transmit electromagnetic radiation outside of the second wavelength range, and radiation transmitted by the second optical filter impinges on the reference photosensor and radiation reflected by the second optical filter impinges on the second gas photosensor.
Akiyama, from the same field of endeavor as Williams, teaches a gas detection device in accordance with claim 1, wherein the array of filters comprises a first optical filter (See the annotated Fig. below. See Fig. 4 element 53, column 9 line 28. Note: This entire limitation is shown in Fig. 8 of the instant application. Fig. 7 of Akiyama is similar to Fig. 8 of the instant application.) and a second optical filter (See the annotated Fig. below. See Fig. 4 element 53, column 9 line 28.), the first optical filter is configured to reflect electromagnetic radiation in the first wavelength range and to transmit electromagnetic radiation outside of the first wavelength range (This is shown in the annotated Fig. below.), and radiation reflected by the first optical filter impinges on the first gas photosensor (This is shown in the annotated Fig. below. See Fig. 7 element 57, column 9 line 39.) and radiation transmitted by the first optical filter impinges on the second optical filter (This is shown in the annotated Fig. below.); and wherein: the second optical filter is configured to transmit electromagnetic radiation in the second wavelength range (This is shown in the annotated Fig. below.) and to reflect electromagnetic radiation outside of the second wavelength range and radiation reflected by the second optical filter impinges on the reference photosensor (This is shown in the annotated Fig. below. See Fig. 7 element 57, column 9 line 39.) and radiation transmitted by the second optical filter impinges on the second gas photosensor (This is shown in the annotated Fig. below. See Fig. 7 element 55, column 9 lines 30-31.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Akiyama to Williams to have the a gas detection device in accordance with claim 1, wherein the array of filters comprises a first optical filter and a second optical filter, the first optical filter is configured to reflect electromagnetic radiation in the first wavelength range and to transmit electromagnetic radiation outside of the first wavelength range, and radiation reflected by the first optical filter impinges on the first gas photosensor and radiation transmitted by the first optical filter impinges on the second optical filter; and wherein: the second optical filter is configured to transmit electromagnetic radiation in the second wavelength range and to reflect electromagnetic radiation outside of the second wavelength range and radiation reflected by the second optical filter impinges on the reference photosensor and radiation transmitted by the second optical filter impinges on the second gas photosensor in order to measure two or more gases simultaneously (See column 9 lines 22-23.).

    PNG
    media_image2.png
    334
    869
    media_image2.png
    Greyscale

Regarding claim 7, Williams teaches a gas detection device in accordance with claim 1, wherein the first wavelength range is comprised of longer wavelengths than the second wavelength range (See Fig. 6, column 7 line 23.  The narrow band filter 43 corresponds to the first wavelength range. The unit of the x axis is in wave number which is directly proportional to the wavelength. This means that the first wavelength range is comprised of longer wavelengths than the second wavelength range.).
Regarding claim 8, Williams teaches a gas detection device in accordance with claim 1, wherein the array of filters comprises: a first detector filter (See Fig. 1 element 43, column 5 line 5.); a second detector filter (See Fig. 1 element 45, column 5 line 5.); and a reference detector filter (See Fig. 1 element 47, column 5 line 5. Column 7 lines 24-26 cited that element 47 is a reference detector filter.), wherein: the first detector filter, the second detector filter and the reference detector filter are arranged parallel to one another (This is shown in Fig. 1. All these detector filters are arranged parallel to one another.) such that a respective portion of the electromagnetic radiation, which penetrates the area to be monitored, impinges on each of the first detector filter, the second detector filter and the reference detector filter (This is shown in Fig. 1.); the detector filters and the photosensors are arranged such that electromagnetic radiation that penetrates the first detector filter impinges on the first gas photosensor (This is shown in Fig. 1.), electromagnetic radiation that penetrates the second detector filter impinges on the second gas photosensor (This is shown in Fig. 1.) and electromagnetic radiation that penetrates the reference detector filter impinges on the reference third detector (This is shown in Fig. 1.); the first detector filter is configured to transmit the first radiation portion (See Fig. 6 and 7, column 7 lines 21-26. Fig. 6 shows only a certain wavelength range can pass through element 43.) and to absorb (The rest of the wavelength is absorbed.) or to reflect the remaining portion of the radiation; the second detector filter is configured to transmit the second radiation portion (See Fig. 6 and 7, column 7 lines 21-26. Fig. 6 shows only a certain wavelength range can pass through element 45.) and to absorb (The rest of the wavelength is absorbed.) or to reflect the remaining portion of the radiation; and the reference detector filter is configured to absorb or to reflect the first radiation portion and the second radiation portion and to transmit at least the reference radiation portion (This is shown in Fig. 1. The fact that each filter as shown in Fig. 6 transmits a certain wavelength range of light means that the reference detector filter is configured to absorb or to reflect the first radiation portion and the second radiation portion and to transmit at least the reference radiation portion.).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Akiyama as applied to claim 1 above, and further in view of Wong, J., U. S. Patent No. US 5721430 A (hereinafter Wong).
Regarding claim 5, the modified device of Williams teaches a gas detection device in accordance with claim 1, wherein: the analysis unit is configured to determine whether or not the target gas to be detected is present in the area to be monitored or to determine an indicator of the concentration of the target gas (See column 2 lines 57-59 and Figs. 6-7.) or to determine whether or not the target gas to be detected is present in the area to be monitored and to determine an indicator of the concentration of the target gas as a function of the result of the comparison of the three signals and as a function of a predefined reference comparison result, which reference comparison result describes an expected comparison result in case of a state free from a gas which gas would otherwise attenuate electromagnetic radiation.
Williams does not teach the analysis unit is configured to determine that the target gas is present, when at least one of the first gas photosensor signal and the second gas photosensor signal is attenuated more intensely than the reference comparison result in relation to the reference photosensor signal.
Wong, from the same field of endeavor as Williams, discloses the analysis unit is configured to determine that the target gas is present (See column 13 lines 33-37.), when at least one of the first gas photosensor signal (See column 13 lines 44-56. D1 attenuates more intensely than D2 and D3.) and the second gas photosensor signal is attenuated more intensely than the reference comparison result in relation to the reference photosensor signal (D2 and D3 are reference detectors, see column 15 lines 13 and column 14 lines 20-21.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Wong to the modified device of Williams to have the analysis unit is configured to determine that the target gas is present, when at least one of the first gas photosensor signal and the second gas photosensor signal is attenuated more intensely than the reference comparison result in relation to the reference photosensor signal in order to obtain a calibration curve of the gas sensor (See column 13 lines 37-39.).
Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Akiyama as applied to claim 1 above, and further in view of Little, III; J. P., U. S. Patent No. US 20140361172 A1 (hereinafter Little) and Camargo, E. et al. U. S. Patent No. US 20160231244 A1 (hereinafter Camargo).
Regarding claim 9, Williams does not teach a gas detection device in accordance with claim 1, wherein: the reference photosensor comprises an InGaAs photosensor; the second gas photosensor comprises an InGaAs photosensor; and the first gas photosensor comprises a type II semiconductor diode.
Little, from the same field of endeavor as Williams, teaches the reference photosensor comprises an InGaAs photosensor and the second gas photosensor comprises an InGaAs photosensor (See Fig. 1 elements 108 and 114, paragraph [0019] lines 8-12.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Little to the modified device of Williams to have the reference photosensor comprises an InGaAs photosensor and the second gas photosensor comprises an InGaAs photosensor in order to amplify the signals of the detectors before sending to the spectrometer for digitization and post processing (See paragraph [0019] lines 11-12.).
However, Williams when modified by Little fails to teach the first gas photosensor comprises a type II semiconductor diode.
Camargo, from the same field of endeavor as Williams, teaches the first gas photosensor comprises a type II semiconductor diode (See Fig. 11 element 31, paragraph [0246]. InAsSb is a type II semiconductor diode.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Camargo to the modified device of Williams to have the first gas photosensor comprises a type II semiconductor diode in order to measure and correct the temperature of the sensor (See paragraph [0246].).
Regarding claim 10, Williams does not teach A gas detection device in accordance with claim 9, wherein the first gas photosensor comprises an InAsSb photosensor.
Camargo, from the same field of endeavor as Williams, teaches the first gas photosensor comprises an InAsSb photosensor (See Fig. 11 element 31, paragraph [0246]. InAsSb is a type II semiconductor diode.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Camargo to the modified device of Williams to have the first gas photosensor comprises an InAsSb photosensor in order to measure and correct the temperature of the sensor (See paragraph [0246].).
Claim(s) 11, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Akiyama.
Regarding claim 11, Williams teaches a process comprising: providing a gas detection device (See Fig. 1, column 4 lines 13-22.) for monitoring an area for a target gas to be detected (See Fig. 1 element 17, column 4 lines 13-22.), the gas detection device comprising: a radiation source configured to emit electromagnetic radiation (See Fig. 1 element 11, column 4 lines 13-22.); a first gas photosensor (See Fig. 1 element 55, column 5 lines 10-16.) configured to generate a first gas photosensor signal as a function of an electromagnetic radiation intensity impinging on the first gas photosensor (See Fig. 7, column 7 lines 21-22.); a second gas photosensor (See Fig. 1 element 57, column 5 lines 10-16.) configured to generate a second gas photosensor signal as a function of an electromagnetic radiation intensity impinging on the second gas photosensor (See Fig. 7, column 7 lines 21-22.); a third photosensor (See Fig. 1 element 59, column 5 lines 10-16.) configured to generate a third photosensor signal as a function of an electromagnetic radiation intensity impinging on the third photosensor (See Fig. 7, column 7 lines 21-22.); an array of filters (This corresponds to elements 15 and 25 of Fig. 8 of the instant application. In Williams, this pertains to elements 31 and 33 in Fig. 1, see column 4 line 37.), wherein the radiation source is configured to emit the electromagnetic radiation such that at least a portion of the emitted radiation penetrates the area to be monitored and impinges on the array of filters (This is shown in Fig. 1.), wherein the array of filters is configured to distribute impinging radiation as a function of wavelength onto the photosensors and the array of filters is configured and positioned in relation to the photosensors such that the distribution of impinging radiation, in a state with no gas attenuating the electromagnetic radiation being present in the area to be monitored (This is shown in Fig. 1.), comprises: a first radiation portion in a predefined first wavelength range, which first radiation portion impinges on the first gas photosensor with an intensity above a predefined first radiation intensity limit and radiation outside of the first wavelength range does not impinge on the first gas photosensor or impinges on the first gas photosensor with an intensity below the predefined first radiation intensity limit (This is shown in Fig. 7, see annotated Fig. in claim 1.), a second radiation portion in a predefined second wavelength range, which second radiation portion impinges on the second gas photosensor with an intensity above a predefined second radiation intensity limit and radiation outside of the second wavelength range does not impinge on the second gas photosensor or impinges on the second gas photosensor with an intensity below the predefined second radiation intensity limit (This is shown in Fig. 7, see annotated Fig. in claim 1.); and a third radiation portion in a predefined third wavelength range, which reference radiation portion impinges on the third photosensor with an intensity above a predefined reference radiation intensity limit, and radiation in the first wavelength range and radiation in the second wavelength range does not impinge on the third photosensor or impinges on the third photosensor with an intensity below the reference radiation intensity limit, wherein there is no overlap between two of the first wavelength range, the second wavelength range and the reference wavelength range (This is shown in Fig. 7, see annotated Fig. in claim 1.); and an analysis unit (See column 2 lines 57-58.) configured to compare the first gas photosensor signal, the second gas photosensor signal and the third photosensor signal with one another and as a function of the comparison (This is shown in Fig. 6 and the annotated Fig. in claim 1.): to determine whether or not the target gas to be detected is present in the area to be monitored (See Fig. 6 elements 79 and 81, column 7 paragraphs 2-3); or to determine a concentration indication of the target gas in the area to be monitored; or to determine whether or not the target gas to be detected is present in the area to be monitored and to determine a concentration indication of the target gas in the area to be monitored; and selecting the first wavelength range, the second wavelength range and the reference wavelength range such that the target gas to be detected absorbs both emitted radiation in the first wavelength range and emitted radiation in the second wavelength range more intensely than emitted radiation in the reference wavelength range.
However, Williams is silent with respect to the third photosensor is a reference photosensor.
Akiyama, from the same field of endeavor as Williams, teaches the third photosensor is a reference photosensor (This limitation refers to element 36 in Fig. 8 of the instant application. Akiyama teaches this limitation in Fig. 7, column 9 lines 38-40.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Akiyama to Williams to have the third photosensor to be a reference photosensor in order to provide two or more gases to be measured can be simultaneously detected, and the influences by interferential gas components hindering detections of the respective gases to be measured can be compensated (See column 9 lines 22-26.).
Regarding claim 12, Williams teaches a process for monitoring an area for a target gas to be detected (See Fig. 1 element 17, column 4 lines 13-22.), wherein the process is carried out using a gas detection device (See Fig. 1, column 4 lines 13-22.) comprising a radiation source (See Fig. 1 element 11, column 4 lines 13-22.), a first gas photosensor (See Fig. 1 element 55, column 5 lines 10-16.), a second gas photosensor (See Fig. 1 element 57, column 5 lines 10-16.), a third photosensor (See Fig. 1 element 59, column 5 lines 10-16.), an array of filters (This corresponds to elements 15 and 25 of Fig. 8 of the instant application. In Williams, this pertains to elements 31 and 33 in Fig. 1, see column 4 line 37.) and an analysis unit (See column 2 lines 57-58.), the process comprising the steps of: emitting electromagnetic radiation, with the radiation source, into the area to be monitored such that at least a portion of the emitted electromagnetic radiation penetrates the area to be monitored and impinges on the array of filters (This is shown in Fig. 1.); distributing, with the array of filters, impinging radiation, as a function of the wavelength (See Fig. 6.), onto the photosensors, wherein the distributing is such that in a state with no gas, which attenuates electromagnetic radiation being present in the area to be monitored (This is shown in Fig. 1.): a first radiation portion, in a predefined first wavelength range, impinges on the first gas photosensor with an intensity above a predefined first radiation intensity limit and radiation outside of the first wavelength range does not impinge on the first gas photosensor or does so with an intensity below the predefined first radiation intensity limit (This is shown in Fig. 7, see annotated Fig. in claim 1.); a second radiation portion, in a predefined second wavelength range, impinges on the second gas photosensor with an intensity above a predefined second radiation intensity limit and radiation outside of the second wavelength range does not impinge on the second gas photosensor or does so with an intensity below the predefined second radiation intensity limit (This is shown in Fig. 7, see annotated Fig. in claim 1.); and a reference radiation portion, in a predefined reference wavelength range, impinges on the reference photosensor with an intensity above a predefined reference radiation intensity limit and radiation in the first wavelength range and radiation in the second wavelength range do not impinge on the reference photosensor or do so with an intensity below the predefined reference radiation intensity limit, wherein two of these respective three wavelength ranges do not overlap (This is shown in Fig. 7, see annotated Fig. in claim 1.); generating a first gas photosensor signal as a function of an intensity of impinging electromagnetic radiation on the first gas photosensor (See Fig. 7, column 7 lines 21-22.); generating a second gas photosensor signal as a function of an intensity of impinging electromagnetic radiation on the second gas photosensor (See Fig. 7, column 7 lines 21-22.); generating a third gas photosensor signal as a function of an intensity of impinging electromagnetic radiation on the third gas photosensor (See Fig. 7, column 7 lines 21-22.); comparing, with the analysis unit, the first gas photosensor signal, the second gas photosensor signal and the third gas photosensor signal (See Fig. 6 and Fig. 7.); with the analysis unit, as a function of the result of the comparison, determining whether or not the target gas to be detected is present in the area to be monitored (See Fig. 6 elements 79 and 81, column 7 paragraphs 2-3) or determining an indicator of a concentration of the target gas in the area to be monitored or determining whether or not the target gas to be detected is present in the area to be monitored and determining an indicator of a concentration of the target gas in the area to be monitored.
However, Williams is silent with respect to the third photosensor is a reference photosensor.
Akiyama, from the same field of endeavor as Williams, teaches the third photosensor is a reference photosensor (This limitation refers to element 36 in Fig. 8 of the instant application. Akiyama teaches this limitation in Fig. 7, column 9 lines 38-40.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Akiyama to Williams to have the third photosensor to be a reference photosensor in order to provide two or more gases to be measured can be simultaneously detected, and the influences by interferential gas components hindering detections of the respective gases to be measured can be compensated (See column 9 lines 22-26.).
Regarding claim 13, Williams teaches a process in accordance with claim 12, wherein: the step of comparing comprises the analysis unit carrying out a pair comparison for each of the first gas photosensor signal, the second gas photosensor signal and the third photosensor signal (See Fig. 6 and Fig. 7.), wherein the pair comparison comprises three pair comparisons of two photosensors including comparing the first gas photosensor signal with the second gas photosensor signal, comparing the second gas photosensor signal and the third photosensor signal and comparing the first gas photosensor signal and the third photosensor signal (The comparison of the three signals are shown in Fig. 6 and Fig. 7.); and the step of determining comprises the analysis unit determining whether or not the target gas to be detected is present in the area to be monitored as a function of a result of the three pair comparisons (See Fig. 6 elements 79 and 81, column 7 paragraphs 2-3). 
However, Williams is silent with respect to the third photosensor is a reference photosensor.
Akiyama, from the same field of endeavor as Williams, teaches the third photosensor is a reference photosensor (This limitation refers to element 36 in Fig. 8 of the instant application. Akiyama teaches this limitation in Fig. 7, column 9 lines 38-40.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Akiyama to Williams to have the third photosensor to be a reference photosensor in order to provide two or more gases to be measured can be simultaneously detected, and the influences by interferential gas components hindering detections of the respective gases to be measured can be compensated (See column 9 lines 22-26.).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams and Akiyama as applied to claim 12 above, and further in view of Wong.
Regarding claim 14, Williams does not teach a process in accordance with claim 12, wherein a reference comparison result is predefined, wherein the reference comparison result describes an expected comparison result in case of a state free from a gas which attenuates electromagnetic radiation; and the analysis unit determines that the target gas is present, when the signal from the first gas photosensor and/or the signal from the second gas photosensor is attenuated more intensely than during the reference comparison result in relation to the signal from the reference photosensor.
Wong, from the same field of endeavor as Williams, discloses a process in accordance with claim 12, wherein a reference comparison result is predefined (See column 13 lines 33-37.), wherein the reference comparison result describes an expected comparison result in case of a state free from a gas which attenuates electromagnetic radiation (See column 13 lines 33-37.); and the analysis unit determines that the target gas is present, when the signal from the first gas photosensor (See column 13 lines 44-56. D1 attenuates more intensely than D2 and D3.) and/or the signal from the second gas photosensor is attenuated more intensely than during the reference comparison result in relation to the signal from the reference photosensor (D2 and D3 are reference detectors, see column 15 lines 13 and column 14 lines 20-21.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Wong to the modified device of Williams to have a process in accordance with claim 12, wherein a reference comparison result is predefined, wherein the reference comparison result describes an expected comparison result in case of a state free from a gas which attenuates electromagnetic radiation; and the analysis unit determines that the target gas is present, when the signal from the first gas photosensor and/or the signal from the second gas photosensor is attenuated more intensely than during the reference comparison result in relation to the signal from the reference photosensor in order to obtain a calibration curve of the gas sensor (See column 13 lines 37-39.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Kester, R. et al. U.S. Patent No. US 20160349228 A1, discloses a hydrogen sulfide imaging system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877